Citation Nr: 0020698	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-12 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board).  In October 1999, the 
Board remanded the case back to the RO for additional 
development.  The requested development having been 
completed, the case has been returned to the Board for 
resolution.  


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
PTSD, and there is no competent medical evidence of a nexus 
or link between any other diagnosed psychiatric disorders and 
the veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to have been chronic, then continuity of symptomatology 
after service is generally required for service connection.  
See 38 C.F.R. § 3.303(b) (1999).  

Where a veteran served ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection for PTSD requires medical evidence of a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999); 64 Fed. 
Reg. 32,807-8 (June 18, 1999).  The Board notes that the June 
1999 changes to the regulation at 38 C.F.R. § 3.304(f) were 
intended to provide for relaxed adjudicative evidentiary 
requirements under 38 U.S.C.A. § 1154(b) (West 1991) for 
establishing service incurrence of an event, as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Previously, the regulation required a clear diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current medical 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board will, therefore, consider the facts of 
this case under both the version of 38 C.F.R. § 3.304(f) in 
effect when the veteran filed his claim, and under the 
version in effect after June 18, 1999, and will apply the 
version most favorable to the veteran in addressing the 
merits of the claim, if there is any difference in this case.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability and 
the in-service injury or disease.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 10 
Vet. App. at 137 (citations omitted).

The veteran's service medical and service personnel records 
show that he served in the Republic of Vietnam as a 
communications specialist or a radio operator, and that he 
received the Republic of Vietnam Service and Campaign Medals.  
In addition, his service personnel records indicate that he 
was nominated to receive the Good Conduct Medal.  The 
veteran's service medical records are negative for an 
indication of or treatment for a psychiatric disorder.  

Contemporaneous clinical treatment records, dating from March 
1993 through May 1998, show that the veteran has been 
diagnosed with a bipolar psychiatric disorder with psychotic 
features and alcohol dependence.  He was also found to have 
both suicidal and homicidal ideation at various times.  The 
results of Beck psychiatric tests for anxiety and depression 
conducted April 1994 were generally consistent with severe 
anxiety and depression.  However, Beck psychiatric test 
results of May 1996 showed that the veteran was generally 
asymptomatic other than demonstrating significant levels of 
unspecified distress.  The records show that the veteran was 
involuntarily hospitalized for an extended period following 
an incident in April 1997 in which he was arrested after 
having threatened a clerk at a convenience store, and had 
generally acted in what was characterized as a "bizarre 
manner."  Over the course of his treatment, the veteran was 
noted to have exhibited episodic manic behavior.  In 
addition, during his periods of treatment, the clinical 
records show that the veteran reported that he was "John 
Rambo" of Vietnam, that he had led an elite Special Forces 
team, and that he had conducted a variety of secret and 
undocumented reconnaissance missions to North Vietnam during 
his service in Vietnam.  However, those treatment records are 
completely negative for any suggestion or diagnosis of PTSD, 
and do not contain any medical opinion suggesting that the 
veteran's psychiatric problems were related to his active 
service.  

An affidavit dated in June 1997 was received from the 
veteran's wife who stated that marriage to the veteran had 
been a very difficult experience.  She indicated that she was 
often afraid of the veteran, and that over time she became 
unable to handle the stress to the point at which she 
suffered an emotional breakdown, and after inpatient 
treatment, sought a divorce.  Although it is not clear from 
her statement, the veteran's ex-wife appears to have 
suggested that his psychiatric problems had been incurred in 
Vietnam.  

The veteran underwent a VA rating examination in September 
1997.  He reported that he worked part-time at a barbershop 
sharpening scissors, and that he was diagnosed with a bipolar 
affective disorder which was being treated with Zoloft and 
Depakote.  The veteran expressed concern over the effect that 
the loss of his driver's license might have on his scissors-
sharpening career.  The examiner also noted a recent episode 
in which the veteran had been arrested and directed to 
undergo psychiatric testing.  It appears from the examination 
report that the veteran had gone to a local convenience store 
with a fuel station, and was observed taking photographs of 
customers and their vehicle license plates.  The veteran had 
reportedly followed a male customer into the restroom for 
reasons unknown, and then approached the station manager 
telling him that he was "Rambo" and made threatening 
statements before being arrested by police.  He spent the 
following 67 days as a patient at the Ann Arbor VA Medical 
Center (VAMC) and was treated for psychiatric symptoms.  Upon 
being asked to recall traumatic events he allegedly 
experienced in Vietnam while serving as a radio operator, the 
veteran stated that he was unable to recall any such 
occurrences.  The veteran denied experiencing any suicidal or 
homicidal ideation, and denied experiencing any psychotic 
symptoms.  The examiner concluded with an Axis I diagnosis of 
a bipolar affective disorder with psychotic features in 
partial remission.  He also observed that the veteran's 
symptoms were under control at the time of the examination, 
but could recur in the event of a stressful situation.  He 
offered no opinion with respect to PTSD, and did not 
otherwise offer any opinion suggesting that the veteran's 
diagnosed Axis I psychiatric disorder was incurred in 
service.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1998.  He testified that he had 
PTSD resulting from his experiences in Vietnam.  Shortly 
after arriving in Vietnam, the veteran stated that the 
company occupying positions adjacent to his received incoming 
mortar or rocket fire, and had sustained multiple casualties, 
including the death of a lieutenant and several enlisted men.  
Upon prompting, the veteran offered that he had been on 
reconnaissance in Cambodia and Laos, but that the only 
recollections he had regarding such alleged activities was 
reflected in "flashbacks."  He stated that these missions 
were conducted on a "secret" and a volunteer basis, and 
that they were not of record anywhere.  For that reason, he 
stated that he could not offer any further comment on those 
missions.  According to the veteran, he and a friend went to 
Saigon for a weekend, and while there were subjected to 
incoming rocket and mortar fire.  He also reported that on 
another occasion, he occupied a position in a corner of the 
Long Binh base camp which was expected to be overrun.  The 
veteran indicated that he observed U.S. gunships and 
helicopters operating in the distance, and that such 
experiences were very stressful.  Following his return home 
from Vietnam, the veteran stated that he had experienced a 
number of problems in his work and personal relationships, 
and had begun self-medicating himself with alcohol.  The 
veteran also reported that one of his treating physicians was 
of the opinion that he had PTSD related to his experiences in 
Vietnam, and that such opinion was offered following the 
incident in which he threatened the convenience store clerk 
and his subsequent visit to the VAMC for inpatient treatment.  
At the time of that particular incident, the veteran stated 
that he had been informed that he had threatened to blow up 
the gas station and that he had "taken out a guy that was in 
the bathroom."  However, he claimed that he had no memory of 
any such incident and that he had been operating under a 
blackout of some sort.  The veteran appeared to suggest that 
this incident occurred while he was experiencing a flashback 
from Vietnam.  In closing, the veteran's representative 
argued that service connection was warranted for a 
psychiatric disorder, including PTSD, because the veteran had 
served for eleven months in Vietnam, had experienced 
stressful events, and had PTSD symptomatology.  

Following the Board's Remand of October 1999, additional VA 
treatment records consisting of both new and duplicate 
records dating from April 1994 through December 1998 were 
received.  These records show that the veteran continued to 
receive treatment for a psychiatric disorder during this 
period, and that he reported having experienced a number of 
stressful experiences while in Vietnam which he advised his 
treating physicians was the cause of his psychiatric 
problems.  Of some interest is a treatment note dated in 
March 1998 in which it was observed that the veteran was in 
pursuit of service connection for PTSD, but that he had 
"little combat and no supporting documentation."  It was 
further observed that the veteran had very little insight 
into the nature of his illness.  The records reflect that the 
veteran was evaluated for PTSD symptomatology in August 1998, 
and at that time, he reported having experienced significant 
combat and that he often dreamed of being in Laos or 
Cambodia.  PTC scores were appended to the examination 
report, but the examiner observed that there was inadequate 
evidence to establish a diagnosis of PTSD.  The veteran was 
diagnosed with Axis I bipolar affective disorder.  

The Board has reviewed the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a psychiatric disorder, to include 
PTSD.  The medical evidence, as discussed above, fails to 
show that the veteran incurred or was otherwise diagnosed 
with any psychiatric disorder within any presumptive period 
following his separation from service.  While he has 
maintained that his attending psychiatrists and physicians 
advised him that his diagnosed bipolar disorder had been 
incurred in service, there is no indication of any such 
statement having been offered in his clinical treatment 
records.  Such assertions by the veteran are contraindicated 
by the evidence of record.  

Through his service representative, the veteran has argued 
that psychiatric test results of July and August 1998 showed 
that he had scores consistent with a diagnosis of PTSD.  
However, the Board observes that the examination report to 
which the psychiatric test results were attached contains the 
examiner's express opinion that there was insufficient 
evidence to support a diagnosis of PTSD.  Parenthetically, 
the Board notes that the record indicates that the veteran 
first began reporting PTSD-related symptomatology due to 
combat exposure contemporaneous with this claim.  Earlier 
records show that the veteran had been diagnosed with a 
variety of psychiatric disorders, and he had not attempted to 
relate any symptomatology associated with those disorders to 
his active service, and no medical opinion to that effect was 
offered.  Moreover, the Board observes that even after the 
veteran began attending PTSD support groups at which he 
stated that he had led elite combat teams on secret missions 
into Cambodia, North Vietnam, and Laos, none of the treating 
physicians, therapists, social workers, or other medical 
professionals offered any opinion suggesting that he had PTSD 
or that any psychiatric disorders (usually diagnosed as a 
bipolar affective disorder with manic episodes) had been 
incurred in service.  

The Board recognizes that the veteran has been diagnosed as 
having a current psychiatric disorder, most often diagnosed 
as a bipolar affective disorder.  However, none of the 
medical evidence submitted in support of his claim for 
service connection suggests that any diagnosed psychiatric 
disorder was incurred in or otherwise related to service.  As 
noted, the veteran's service medical records are completely 
negative for any indication of a psychiatric disorder, and 
the first documented instance of treatment for a psychiatric 
disorder was dated in 1993, some twenty-four years after his 
discharge from service.  While the veteran's ex-wife stated, 
via affidavit, that her relationship with the veteran was 
very stressful throughout the course of their marriage, there 
is no documented medical evidence of any ongoing 
symptomatology of a psychiatric disorder prior to 1993.  See 
Savage, supra.  Accordingly, the Board finds that the 
evidence fails to show that the veteran incurred a 
psychiatric disorder within any presumptive period from the 
time of his discharge from service.  

In addition, statements and testimony by the veteran and his 
wife that he currently suffers from PTSD or some other 
psychiatric disorder that was incurred in service do not 
constitute medical evidence.  As laypersons, lacking in 
medical training and expertise, the veteran and his wife are 
not competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Absent a diagnosis of PTSD based on the purported 
stressors in this case, and a medical nexus between service 
and the current PTSD disability, or a medical opinion 
establishing the required nexus between any diagnosed 
psychiatric disorder and service, the veteran's claim must be 
denied as not well grounded.  See generally Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claim.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
the veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

